Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

BGI Retirement, LLC
d/b/a Crossbreeze Care Center
(CCN: 10-5774),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-163
Decision No. CR3295

Date: July 15, 2014

DECISION

Following a survey between June 25 and June 29, 2012, the Florida Agency for Health
Care Administration (state agency) found that BGI Retirement, LLC, operating as
Crossbreeze Care Center (Petitioner), was not in substantial compliance with the Life
Safety Code, a publication issued by the National Fire Protection Association (NFPA)
(Publication NFPA 101®), and incorporated by reference in 42 C.F.R. § 483.70(a)(1).
The state agency found that four light fixtures in Petitioner’s facility obstructed four
sprinkler heads. A subsequent revisit survey determined that Petitioner returned to
substantial compliance on August 29, 2012. The Centers for Medicare & Medicaid
Services (CMS) accepted the state agency’s findings and imposed a $200 per day civil
money penalty (CMP) against Petitioner from June 25, 2012 through August 28, 2012
(65 days). Petitioner appealed.

For the reasons set forth below, I find that Petitioner was not in substantial compliance
with the Life Safety Code (and, thus, also with 42 C.F.R. § 483.70(a)(1)) during the
period cited and the enforcement remedy imposed is reasonable in amount and duration.
Therefore, I affirm the state agencies and CMS’s noncompliance determination as well as
the $200 CMP for 65 days.

I. Background and Procedural History

Petitioner is a long-term care facility in Sarasota, Florida that participates in the Medicare
and Medicaid programs. It is undisputed that Petitioner’s facility is a “Type V (111)”
building that has an automatic sprinkler system. See CMS Ex. 1, at 1; NFPA 101, Table
19.1.6.2.' On June 25, 2012, the state agency conducted a Life Safety Code survey of
Petitioner’s facility. The surveyor cited several deficiencies with the Life Safety Code,
and referred to those deficiencies using “Tag” numbers. Among the deficiencies cited
was “Tag K062,” which refers to the requirement that all automatic sprinkler systems are
continuously maintained in reliable operating condition. See CMS Ex. 1, at 5. The
statement of deficiencies stated in relevant part:

This STANDARD is not met as evidenced by:

Based on an observation and staff interview conducted during the survey on
06/25/12 it was determined that the fire sprinkler system failed to be
completely maintained. This condition could place the lives of the
occupants at risk should a fire occur and the fire sprinkler system failed to
respond.

The findings include:

On 6/25/12 at 11:45 am. during the tour of the facility with the
administrator and director of maintenance sprinkler heads were observed
located next to surface mounted light fixtures. This was noticed near the
nurses station near the memory unit. The sprinkler head was approximately
4 inches away from a 2 X 4 light fixture. This situation was noted at a
couple of other light fixtures in the same area.

CMS Ex. 1, at 5. The statement of deficiencies cited generally to “NFPA 101 (2000
edition)” and “NFPA 13 (1999 edition).”” CMS Ex. 1, at 5.

' All citations are to the 2000 edition of the NFPA 101 (Life Safety Code) unless
otherwise noted. There is some discrepancy about which edition of the NFPA 101 the
surveyor referred to in this case, which will be addressed in the analysis section of this
decision, below.

> The NFPA 13 is a separate publication titled “Standard for the Installation of Sprinkler
Systems,” and, as its title suggests, addresses specific requirements for sprinkler systems
such as the one installed in Petitioner’s facility.
On July 12, 2012, Petitioner submitted its plan of correction and, with regard to Tag
K062, pointed out that it offered to show the surveyor a copy of “blue prints of the
facility that clearly shows the lights were installed in 1960 and were allowed to remain in
place and after the 1995 renovations (see HRS N514).” P. Ex. 3. Petitioner disputed the
deficiency finding but noted that “[s]hould it become necessary to remove the surface
mounted lights, plans will be sent to the [O]ffice of Plans and [C]onstruction for
determination of appropriate lighting to be installed.” P. Ex. 3. On August 10, 2012, a
Field Office Manager from the state agency sent an email to Petitioner’s owner, which
stated, “Thank you .. . . The [plan of correction] is accepted.” P. Ex. 8.

Three days later, on August 13, 2012, the state agency conducted a revisit survey and
determined Petitioner had achieved compliance with the previously-cited Life Safety
Code provisions except one: Tag K062. The statement of deficiencies stated, in relevant
part:

During the tour of the facility with the administrator and director of
maintenance at 11:05 a.m., it was observed that the sprinkler heads are
located next to surface mounted light fixtures. The bottom of the sprinkler
heads is above the bottom of the light fixture. This condition was observed
at four different light fixtures. This was noticed near the nurses station near
the memory unit. The sprinkler head is approximately 4 inches away from
a 2 X 4 light fixture. This situation was noted at a couple of other light
fixtures in the same area. Near room 403 at 10:05 a.m., the same situation
was observed concerning the sprinkler head discharge being obstructed by
the light fixture. This was all verified by a health surveyor.

CMS Ex. 2, at 2-3. The statement of deficiencies again included a general citation to
“NFPA 101 (2000 edition)” and “NFPA 13 (1999 edition).”? CMS Ex. 2, at 3.

Petitioner continued to dispute that a deficiency existed. After an email exchange
between Petitioner and the state agency, two inspectors from the state agency’s Office of
Planning and Construction (OPC) visited Petitioner’s facility on August 24, 2012, to
resolve whether the sprinkler heads cited in the two prior surveys actually violated the
Life Safety Code. CMS Ex. 5. The inspectors looked at sprinkler heads “by the nurses
station adjacent to the dining room’s corridor.” CMS Ex. 5, at 2. They determined that
at four locations, “the sprinkler heads were found to be within one foot of the light

> The original statement of deficiencies issued on August 13, 2012, cited “NFPA 101
(2009 edition)” and “NFPA 13 (2007 edition).” P. Ex. 9, at 2-3 (emphases added). The
state agency issued a revised version of the August 13, 2012 statement of deficiencies on
September 20, 2012. See CMS Ex. 2.
fixture,” and that “the sprinkler head deflectors are above the bottom of the fixture.”
CMS Ex. 5, at 2. The team cited to NFPA 13, 2007 edition, Table 8.6.5.1.2, drew a
diagram of the sprinkler head and light fixture locations and instructed that “[d]eflectors
must be extended below bottom of fixtures.” CMS Ex. 5, at 2-3.

On August 29, 2012, Petitioner submitted a plan of correction, stating that it had
attempted to contact OPC but never received a response. Petitioner also stated that it
“replaced the light fixtures in question on 8/29/2012 with smaller and shallower fixtures.”
P. Ex. 9, at 2.

By letter dated October 9, 2012, CMS notified Petitioner that it was imposing various
enforcement remedies based on Petitioner’s noncompliance with the Life Safety Code,
specifically the standard cited under Tag K062, which remained the only deficiency after
the August 13, 2012 revisit survey. CMS Ex. 3. CMS imposed a $200 per day CMP
beginning June 25, 2012, the first day of the first survey. CMS Ex. 3, at 3. CMS also
warned that it would impose a discretionary denial of payment for new admissions if
Petitioner did not achieve substantial compliance by October 24, 2012, and would be
required to terminate Petitioner’s Medicare agreement if it did not achieve substantial
compliance by December 29, 2012. CMS Ex. 3, at 2; see also 42 C.F.R. § 488.412.

On October 17, 2012, the state agency conducted a second revisit survey. By letter dated
December 6, 2012, CMS notified Petitioner that it returned to substantial compliance on

August 29, 2012. CMS Ex. 6. The $200 per day CMP ended on August 28, 2012, and all
other proposed enforcement remedies were rescinded. CMS Ex. 6.

On December 3, 2012, Petitioner filed a hearing request to appeal the CMP. Prior to
hearing, CMS filed a prehearing brief and 11 proposed exhibits (CMS Exs. 1-11).
Petitioner also submitted a prehearing brief as well as 13 proposed exhibits (P. Exs. 1-
13). On July 17, 2013, I held a prehearing conference by telephone pursuant to 42 C.F.R.
§§ 498.47 — 498.50. The parties agreed that the only deficiency at issue was that cited
under Tag K062 (42 C.F.R. § 483.70(a)(1)(i)) as that was only deficiency upon which
CMS based its enforcement remedy. See CMS Ex. 3. Petitioner did not object to the
admission of CMS’s proposed exhibits, so I admitted CMS Exs. 1-11. CMS objected to
P. Exs. 5-7 as being irrelevant, but I overruled that objection and admitted P. Exs. 1-13.
The parties agreed to a one-day hearing to cross-examine three witnesses. On September
11, 2013, I convened a hearing by video teleconference with Petitioner’s counsel and
witness in Miami, Florida, and CMS’s counsel and witnesses in Sarasota, Florida.
Testifying were: the state agency surveyor, an inspector with the state agency’s Office of
Planning and Construction, and Petitioner’s owner. I permitted the surveyor to testify by
telephone rather than video teleconference over the objection of Petitioner. A transcript
(Tr.) of the hearing has been incorporated into the record. Following the hearing, each
party submitted a post-hearing brief (CMS Br.; P. Br.) as well as a post-hearing reply
brief (CMS Reply; P. Reply).

II. Issues Presented

This case presents the following issues:

1.

Whether Petitioner was in substantial compliance with the Life Safety Code,
incorporated by reference in 42 C.F.R. § 483.70(a)(1), between June 25, 2012
and August 29, 2012; and

If Petitioner was not in substantial compliance, whether the $200 per-day
CMP that CMS imposed is reasonable.

Ill. The Life Safety Code Requirements

The Social Security Act (Act) authorizes the Secretary of Health and Human Services to

issue regulations “as may be necessary to carry out the administration” of the Medicare
program. Act § 1871(a)(1) (42 U.S.C. § 1395hh(a)(1)). Pursuant to that authority, the
Secretary has routinely promulgated regulations that require long-term care facilities to
comply with the Life Safety Code, beginning with the 1967 edition. See 42 C.F.R.

§ 483.70(a)(1); see also 68 Fed. Reg. 1374, 1374-75 (Jan. 10, 2003) (discussing lengthy
history of requiring that long-term care facilities comply with the Life Safety Code). The

applicable regulation currently incorporates the 2000 edition of the Life Safety Code:

(a) Life Safety from fire. (1) Except as otherwise provided in this section—

(i) The facility must meet the applicable provisions of the 2000
edition of the Life Safety Code of the National Fire Protection
Association. The Director of the Office of the Federal Register has
approved the NFPA 101® 2000 edition of the Life Safety Code,
issued January 14, 2000, for incorporation by reference in
accordance with 5 U.S.C. [§] 552(a) and 1 CFR part 51. A copy of
the [Life Safety] Code is available for inspection at the CMS
Information Resource Center, 7500 Security Boulevard, Baltimore,
MD or at the National Archives and Records Administration ....
Copies may be obtained from the National Fire Protection
Association, 1 Batterymarch Park, Quincy, MA 02269. If any
changes in this edition are incorporated by reference, CMS will
publish notice in the FEDERAL REGISTER to announce the changes.

42 CFR. § 483.70(a)(1)(i).

The Life Safety Code addresses fire safety measures in a wide range of building
structures, which has resulted in a complex document that routinely provides cross-
references to other sections of the Life Safety Code and even to other publications of the
NFPA. Discussed below are only those sections that apply directly to this case and is
only a small cross-section of the Life Safety Code requirements for health care facilities.

The Life Safety Code requires one-story health care facilities that are “Type V (111),”
such as Petitioner’s facility, to have an automatic sprinkler system. NFPA 101, Table
19.1.6.2. The system must be an “approved, supervised automatic sprinkler system in
accordance with Section 9.7.” NFPA 101, § 19.3.5.1. Section 9.7 addresses “Automatic
Sprinklers and Other Extinguishing Equipment,” and requires, among other things, that
“Tejach automatic sprinkler system required by another section of this Code shall be in
accordance with NFPA 13, Standard for the Installation of Sprinkler Systems.”* NFPA
101, § 9.7.1.1 (italics in original).

NPFA 13 states, in relevant part, that sprinklers “shall be positioned in accordance with
the minimum distances and special exceptions of Sections 5-6 through 5-11 so that they
are located sufficiently away from obstructions such as truss webs and chords, pipes,
columns, and fixtures.” NFPA 13, § 5-5.5.2.2. Section 5-6 requires that sprinklers “shall
be arranged to comply with 5-5.5.2, Table 5-6.5.1.2, and Figure 5-6.5.1.2(a).” NFPA 13,
§ 5-6.5.1.2.

Table 5-6.5.1.2 of NFPA 13 establishes the “Maximum Allowable Distance of Deflector
above Bottom of Obstruction” in inches. If the distance from the sprinkler to the side of
an obstruction (“such as . . . pipes, columns, and fixtures”) is less than one foot, the
maximum allowable distance of the deflector above the bottom of the obstruction is zero
inches. NFPA 13, Table 5-6.5.1.2. Stated another way, if the distance of the sprinkler to
the obstruction is less than one foot, the deflector, i.e., the bottom of a ceiling-mounted
sprinkler, must be even with or below the bottom of the obstruction. See NFPA 13, Table
5-6.5.1.2.

* At the time of the survey at issue in this case (June 2012), compliance with NFPA 13
was required only by reference through the Life Safety Code. Although rare, certain
health care facilities were not necessarily required to have an automatic sprinkler system
in place under the Life Safety Code, and therefore NFPA 13 did not apply. See 73 Fed.
Reg. 47,075 (Aug. 13, 2008). As of August 2013, however, all long-term care facilities
must have a supervised automatic sprinkler system installed in compliance with NFPA
13, 1999 edition. 42 C.F.R. § 483.70(a)(8).
IV. Findings of Fact, Conclusions of Law, and Analysis

1. Surface-mounted light fixtures illegally obstructed four sprinkler heads in
Petitioner’s facility.

The surveyor stated in his written direct testimony that four sprinkler heads “were being
obstructed by surface mounted lights.” CMS Ex. 9, at 294. He concluded during his
first survey of Petitioner’s facility that the sprinkler heads near the nurses’ station were
“approximately 4 inches” from surface-mounted light fixtures. CMS Ex. 1, at 5.
Following a revisit survey, the surveyor noted that the “bottom of the sprinkler head is
above the bottom of the light fixture” in four locations. CMS Ex. 2, at 2. To reach that
conclusion, he “got on a ladder and I got to eye level with the light fixture . . . | was
looking at the relationship of the deflector of the sprinkler heads in relationship to the
light fixture.” Tr. 21. He also wrote that “the surface mounted lights significantly
reduced the sprinkling effectiveness of the sprinkler heads.” CMS Ex. 9, at2 44. An
OPC inspector stated in his written direct testimony that he visited Petitioner’s facility on
August 24, 2012, and “found that at four locations in a corridor, the sprinkler head
deflectors were obstructed by surface mounted light fixtures.” CMS Ex. 10, at3 48. A
memorandum summarizing the inspection stated that the sprinkler heads were “within
one foot of the light fixture” at the four locations near the nurses’ station and that “the
sprinkler head deflectors are above the bottom of the fixture.” CMS Ex. 5, at 2. One
inspector (not a witness in this case) drew a diagram of where the light fixtures and
sprinkler heads were located within Petitioner’s facility. CMS Ex. 5, at 3. The other
inspector took photographs of the sprinkler heads and used crossing yardsticks to indicate
the difference in height between the bottom of the sprinkler head and bottom of the light
fixture. CMS Ex. 10, at 3 12. Black and white copies of four photographs have been
admitted as evidence in this case. CMS Ex. 5, at 4-7.

In one photograph, a horizontal yardstick establishes a plane at the bottom of the surface
mounted light fixture and meets the edge of the light fixture at a measurement of 20
inches and the sprinkler head between a measurement of 13 and 14 inches, demonstrating
that the light fixture is approximately 6 to 7 inches from the sprinkler head. CMS Ex. 5,
at 4; Tr. 113. The other yardstick is vertical, perpendicular to the first, and extends
straight down from the bottom of the sprinkler head. The measurement where the second
yardstick intersects the first is 1’ inches, which shows that the bottom of the sprinkler
head is approximately 1’/ higher than plane established at the bottom of the nearby light
fixture. CMS Ex. 5, at 4; CMS Ex. 10, at 3 4 12. The remaining three photographs are
blurry but each depicts a vertical yardstick extending straight down from the bottom of a
sprinkler head. The inspector asserted that each picture depicts a separate sprinkler head.
See CMS Ex. 10, at 4 § 12. The vertical yardstick in each photograph intersects with a
horizontal yardstick, presumably one that establishes a plane at the bottom of a nearby
light fixture. In one photograph, the measurement where the vertical yardstick intersects
with the horizontal yardstick is about one quarter of an inch. CMS Ex. 5, at 5. In the

next photograph, the measurement where the vertical yardstick intersects with the
horizontal yardstick is slightly under one quarter of an inch. CMS Ex. 5, at 6. In the
final photograph, the vertical yardstick intersects with the horizontal yardstick at one
eighth of an inch. CMS Ex. 5, at 7.

The surveyor’s testimony, the OPC inspector’s testimony, the site visit memorandum and
diagram following a visit to Petitioner’s facility, and the photographs of sprinkler heads
in relation to the bottom of light fixtures all demonstrate that four sprinkler heads in
Petitioner’s facility were within one foot of light fixtures and that the bottoms of the
sprinkler heads were above the bottoms of the light fixtures. Based on this evidence,

I find that light fixtures impermissibly obstructed four sprinkler heads in Petitioner’s
facility. See NFPA 13, Table 8.6.5.1.2; NFPA 101, 9.7.1.

In reaching this finding, I place significant weight on the testimony of the surveyor and
OPC inspector, as well as on the memorandum drafted following the OPC inspection of
Petitioner’s facility. The surveyor is a former firefighter with nearly eight years of
experience inspecting buildings as part of Life Safety Code surveys with the state agency.
CMS Ex. 9, at 1 ¥. 1. The surveyor has also been a “certified fire inspector” since 1983
and served as a deputy chief fire inspector for 15 years in a Florida fire department.
CMS Ex. 9, at 1-2 2. While I note below the ineffective notice of operative facts that
the surveyor provided in the statement of deficiencies issued after the June 2012 survey,
his shortcoming in drafting a particular statement of deficiencies does not bear on the
overall weight I place on his ability, based on his significant experience, to observe and
recognize deficiencies in a sprinkler system. In addition, the OPC inspector has been an
architect since 1989 and has a “broad background primarily in the design and
construction of health care facilities and schools.” CMS Ex. 10, at 1 §2. He has been a
surveyor of hospitals and nursing homes for 16 years. Tr. 67. These two individuals
have substantial experience in reviewing and identifying problems with sprinkler
systems, and I accept their testimony with regard to the spatial relationship of the
sprinkler heads and light fixtures in Petitioner’s facility. See Tr. 44, 67.

In addition, I place some, although not a significant amount of weight on three of the four
photographs taken by the investigator during his visit of Petitioner’s facility. CMS Ex 5,
at 5-7; Tr. 113-14. As stated above, the photographs are blurry, and without clarifying
testimony from the OPC inspector, it is a challenge to decipher what is depicted in them.
The spatial relationship between the sprinkler head depicted and the nearest light fixture
is unclear in the photographs. The inspector asserted that he took the photographs of
different locations in the facility, though on cross-examination he could not recall which
photograph depicted which particular sprinkler head. See CMS Ex. 10, at 3-4 912; Tr.
74-76. Indeed, the varying measurements shown in the photographs corroborates that
each photograph is of a different sprinkler head, although it remains unclear which
particular sprinkler head is in each photograph. CMS Ex. 5, at 5-7. The inspector also
testified that he used the horizontal yardstick as a plane at the bottom of various light

fixtures and that in four locations the sprinkler head was above that horizontal plane,
which is depicted in the photographs. Tr. 113-14. Nevertheless, I cannot place a
significant amount of weight on these photographs or rely solely on them to establish a
finding regarding the three sprinkler heads depicted, although the testimony of the OPC
inspector clarifies their more troublesome aspects. Certainly, the photographs have some
evidentiary value.

The remaining picture, CMS Ex. 5, at 4, clearly shows what the investigator asserts it
does, i.e., the yardstick establishing a horizontal plane from the bottom of a light fixture,
the distance from the light fixture to the sprinkler head, and the height of one in relation
to the other. That photograph is worthy of substantial weight in this decision, and
corroborates the investigator’s testimony as well as the findings in the investigators’
memorandum. CMS Ex. 5, at 2-4; CMS Ex. 10, at 3 § 12; see also Tr. 113-15.

Petitioner argues that the photographs taken by the OPC inspector were taken from
deceptive angles and are generally unreliable. P. Br. at 5-12. Petitioner submitted its
own photographs that purport to be the same sprinkler heads at issue. Petitioner suggests
that its own photographs demonstrate that the bottom of the sprinkler heads were in fact
even with or below the bottom of the light fixtures and thus compliant with NFPA 13.
See P. Exs. 11-12. However, compared to the little weight I put on three of CMS’s
photographs, I place even less weight on Petitioner’s photographs. Petitioner claims that
the inspector took photographs at deceptive angles, i.e., from below the sprinkler head,
but a cursory glance at Petitioner’s photographs shows similar, if not more deceptive
methods in Petitioner’s own photographs. For example, in one photograph, a measuring
tape is depicted next to a sprinkler head. P. Ex. 11, at 1. The sprinkler head generally
forms an isosceles triangle pointing down from the ceiling. The top of the tape measure
touches the wide area of the sprinkler head that is flush with the ceiling. The tape
measure also touches the much smaller bottom area (deflector) of the sprinkler head.

P. Ex. 11, at 1. In order for the tape measure to touch the wider portion of the sprinkler
head that is against the ceiling as well as the narrower deflector at the bottom of the
sprinkler head, the tape measure must be held at an angle, rather than straight down from
the ceiling. Therefore, the measurement that is depicted, three and three-quarters of an
inch, is not an accurate measurement of how far the bottom of the sprinkler head actually
is from the ceiling. The measurement in Petitioner’s photograph is along the hypotenuse
of the general triangular shape of the sprinkler head, which is necessarily longer than the
actual height of that triangle:

Measurement in Petitioner’s
photograph (P. Ex. 11)

Actual height ———>
10

Therefore, Petitioner’s photograph of the sprinkler head and measuring tape provides a

deceptively longer measurement

of how far down the sprinkler head extends from the

ceiling. Moreover, Petitioner’s measurement is faulty for the same reason it blames the

surveyor; the pictures are taken

sprinkler head. Petitioner’s phot
any type 0:
head. See Tr. 115 (testimony of
without any other tools, you cou

rom below the sprinkler head or above the bottom of the
ographs are even less reliable because they do not have

method to establish a horizontal plane between the light fixture and sprinkler

the OPC inspector, stating that “taking a picture by itself
dn’t make any determination. But trying to . . . establish

this plane or this line, that gave us our references”). In two pictures, P. Ex. 12, at 1-2, the
photographs are taken from above the sprinkler head deflector, with the photograph
angled slightly down towards the nearest light fixture. I find this angle is deceiving
especially considering that there is nothing to establish a level plane in the picture.
Compare P. Ex. 11 (providing photographs of a sprinkler head and light fixture without a
horizontal plane established between the two) with CMS Ex. 5, at 4-7 (providing
photographs of sprinkler heads and a light fixture using a yardstick to establish a
horizontal plane at the bottom of the light fixture). Thus, I do not give any weight to
Petitioner’s photographs of the sprinkler heads.

Petitioner also argues that the photographs taken by the OPC inspector did not comply
with the procedures set forth in a CMS-issued guidance document titled “Some Basic
Principles of Using Photography During the Survey.” P. Br. at 5. Regardless of whether
the photographs presented as evidence in this case were taken in accordance with a
guideline that CMS issued to state survey agencies, that fact, even if true, does not
diminish the weight I accord to those photographs in this case. CMS has offered the
testimony of the inspector who took the photographs and who has authenticated the
photographs and provided a description of what is depicted in each photograph. CMS
Ex. 10, at 3-4 § 12. I have assigned an appropriate amount of weight depending on the
clarity of the picture. Petitioner has not argued, let alone demonstrated, that the
photographs placed in evidence as CMS Ex. 5, at 4-7 were tampered with or depicted
something other than what the OPC inspector (the photographer) said. Moreover, the
cover letter to the CMS guidance document that Petitioner relies on, issued by the CMS
Director of Survey and Certification, states that “we wish to share some basic principles
that the [state agencies] can use to incorporate photographic evidence into their survey
process. As photographs are optional, these principles are a tool and may be used at a
State’s discretion.” CMS Memorandum S&C-06-33 (Sept. 29, 2006), available at
ttp://www.cms.gov/Medicare/ Provider-Enrollment-and-Certification/
SurveyCertificationGenInfo/downloads/ SCLetter06-33.pdf (emphasis added). I am
unwilling to reduce the weight accorded to authenticated photographs simply because the
OPC inspector did not strictly comply with discretionary principles for taking
photographs.

Petitioner has also offered blueprints of its facility, which it claims demonstrate that the
sprinkler heads and light fixtures were intended to be next to one another and that the
11

state approved those plans as compliant with NFPA 13. See P. Ex. 1. However, the
blueprints do not provide exact distances between the sprinkler heads and light fixtures or
the height of either and, as the OPC inspector points out, on-site inspections may show
deficiencies while planning documents may not. CMS Ex. 10, at 295. When the
surveyor and inspector observed the sprinkler heads in person, each determined that the
sprinkler heads were too close to the light fixtures and that the bottoms of the light
fixtures were below the bottoms of the sprinkler heads. The observations of what was
actually installed in Petitioner’s facility have more weight than mere planning documents
that do not include any clear requirements of how far apart the light fixtures and sprinkler
heads must be or how far below the ceiling they were intended to be.

Finally, Petitioner offered the testimony of its owner who testified that following the first
survey Petitioner’s staff measured the light fixtures and sprinkler heads and determined
that “the sprinkler heads were level to or below the surface-mounted lights and we were
in compliance.” Tr. 141-42; P. Ex. 2. However, the measurements that Petitioner’s
owner obtained were apparently reflected in the photographs Petitioner submitted as
evidence (P. Ex. 2, at 3 ¥ 15), which I have already assigned no weight because of the
inaccurate measuring technique used. Therefore, I also assign no weight to the owner’s
ultimate conclusion that Petitioner was actually in substantial compliance.

2. From June 25, 2012 to August 29, 2012, Petitioner was not in substantial
compliance with the 2000 edition of the Life Safety Code, as incorporated by
42 CF.R. § 483.70(a)(1).

The regulations require Petitioner to comply with the 2000 edition of the Life Safety
Code. 42 C.F.R. § 483.70(a)(1)(i). As outlined above, in order to comply with the Life
Safety Code, Petitioner’s sprinkler system must comply with the requirements set forth in
the 1999 edition of NFPA 13. Table 5-6.5.1.2 of NFPA 13 (1999 edition) requires the
bottom (deflector) of a ceiling-mounted sprinkler to be even with or below the bottom of
the obstruction (e.g. a light fixture) if the distance of the sprinkler to the obstruction is
less than one foot. In Petitioner’s facility the bottom of four sprinkler heads were above
the bottom of light fixtures that were within one foot. Therefore, Petitioner did not
comply with Table 5-6.5.1.2 of the 1999 edition of NFPA 13, which means it did not
comply with the 2000 edition of the Life Safety Code, which, in turn, means it was not in
substantial compliance with 42 C.F.R. § 483.70(a)(1)(i).

i. Petitioner has not established by a preponderance of the evidence that it
was substantial compliance.

Petitioner argues that CMS has not established a prima facie case. However, once both
parties have presented evidence and argument about the cited deficiencies, the analysis of
whether CMS has established a prima facie case is not applicable. Rather, as the Board
recently explained:
12

[O]nce both parties have presented their evidence, the issue before the ALJ
[administrative law judge] “is whether the petitioner showed substantial
compliance by a preponderance of the evidence.” An ALJ might at that
point (depending on the record as a whole) conclude that the evidence
supporting CMS’s allegations was so weak that, even apart from the
provider’s rebuttals, no deficiency was established. On the other hand, an
ALJ does not err by proceeding to the ultimate question of whether a
preponderance of the evidence on the record as a whole when both sides
have completed their presentations shows the provider to be in substantial
compliance.

Hanover Hill Health Care Ctr., DAB No. 2507, at 7 (2013) (quoting Oxford Manor,
DAB No. 2167, at 2-3 (2008)). Therefore, the relevant question in this case at this point
is not whether CMS has established a prima facie case of noncompliance, but whether a
preponderance of the evidence on the record as a whole establishes Petitioner was in
substantial compliance with the Life Safety Code. As explained above, the evidence in
the record demonstrates that four of Petitioner’s sprinkler heads were within one foot of
light fixtures and that the bottom of the sprinkler heads were above the bottom of the
light fixtures. Petitioner has offered no credible evidence establishing that the bottom of
its sprinkler heads were below the bottom of the light fixture as NFPA 13 requires.

Even if I considered whether CMS established a prima facie case, I would find that it has
done so. It has presented credible and reliable testimony from the surveyor and OSC
inspector who have first-hand knowledge of the sprinkler heads and light fixtures in
Petitioner’s facility, a memorandum completed shortly after the OSC inspection, and
photographs of the sprinkler heads, all of which confirm that the sprinkler heads and light
fixtures were within one foot of each other and the bottom of the sprinkler heads were
above the bottom of the light fixtures, even if only slightly so. See CMS Exs. 5, 9, 10.
Taken together, this evidence establishes a prima facie violation of the Life Safety Code.

Petitioner also claims that CMS was required to provide exact measurements of the
sprinkler heads at issue in this case before the noncompliance determination can be
sustained. P. Br. at 3-5. CMS presented photographic evidence that depicts actual
measurements and shows the sprinkler heads were between one-eighth and one and one-
quarter inches above the bottom of the light fixtures. CMS Ex. 5, at 4-7. Petitioner’s
position also ignores the assessment by two highly-trained and credible witnesses that
determined a problem in the spatial relationship between the sprinkler heads and light
fixtures in Petitioner’s facility. The observations of both of these individuals would be
sufficient to establish a prima facie case, which Petitioner could have simply rebutted by
providing its own reliable measurements showing it was actually in substantial
compliance, but it did not do so.

13

ii. The state agency made a “determination” of noncompliance when it
issued the statement of deficiencies after the June 2012 survey.

Petitioner argues that the state agency and CMS failed to make a “determination” of
noncompliance until August 28, 2012, when the findings of the OPC inspectors were
provided to Petitioner, and thus noncompliance is not enforceable before that date. P. Br.
at 14 (citing 42 C.F.R. § 488.440(a)(1)). However, the original statement of deficiencies
following the June 2012 survey listed all of the deficiencies the state agency found at
Petitioner’s facility, including under Tag K062 at a scope and severity level “F,” meaning
widespread potential for more than minimal harm. CMS Ex. 1, at 5. Noncompliance
occurs when there is “any deficiency that causes a facility to not be in substantial
compliance.” 42 C.F.R. § 488.301. Substantial compliance, in turn, means “‘a level of
compliance with the requirements of participation such that any identified deficiencies
pose no greater risk to resident health or safety than the potential for causing minimal
harm.” Jd. Therefore, when the state agency issued its first statement of deficiencies in
this case, it made a noncompliance “determination” because it found that the deficiency
cited under Tag K062 posed a potential for more than minimal harm. Petitioner’s
position offers an unreasonably strict reading of the OPC inspector’s testimony, wherein
he stated that he went to Petitioner’s facility on August 24, 2012, “to make a
determination whether there was an obstruction or not.” Tr. 111; P. Br. 15. It is unlikely
—and I do not accept — that the witness was attempting to make a legal conclusion about
the scope of his assignment on August 24, 2012. Moreover, even if the OPC inspector
was aware that the word “determination” had regulatory significance (42 C.F.R.

§ 488.440), I am not bound to follow his legal interpretations. The most reasonable
understanding of the August 24, 2012 OPC inspection is that it confirmed the findings of
the two previous surveys. See Tr. 87 (testimony of OPC inspector, stating that “we were
out there to determine if [the surveyor] had made a correct decision or correct citation”).

Petitioner’s refusal to even acknowledge a deficiency finding following the June 2012
and August 13, 2012 surveys prompted the state agency to provide a second opinion
through the OPC inspector. CMS Ex. 5; Tr. 111. Finally, once the OPC inspectors
confirmed the surveyor’s original findings, Petitioner promptly corrected the light
fixtures. P. Ex. 9. However, despite Petitioner’s position to the contrary, a
“determination” as to the date when Petitioner was not in substantial compliance is not
premised upon the date when Petitioner is satisfied that a deficiency actually exists.

iii. Citation to the wrong editions of the Life Safety Code and NFPA 13 is
not relevant to whether Petitioner was in substantial compliance with
the correct edition, and, even if relevant, Petitioner was not prejudiced
by the incorrect citations.

Petitioner notes that CMS and the surveyor repeatedly cited the wrong editions of the
Life Safety Code and NFPA 13 in its reports, briefs, and other documentary evidence. P.
14

Br. at 2-3. However, these errors are not relevant to the issue here, which is whether the
operative facts support a finding of noncompliance. While the citation to a wrong
regulatory standard may be relevant if it resulted in CMS’s application of the wrong
standard, that is not what happened here. Petitioner has not argued, let alone
demonstrated that the relevant sections of the Life Safety Code and NFPA 13 editions
that CMS cited were in any way different than the 2000 edition of the Life Safety Code
and 1999 edition of NFPA 13. It is certainly important that CMS and the state agency
carefully cite to the correct editions of the Life Safety Code and NFPA 13 as the
carelessness in citing to the wrong editions may mislead a petitioner into defending an
entirely different standard than what actually applies. The improper citations here,
however, are not a basis to reverse the noncompliance finding because review of the
language and tables in the later editions of the Life Safety Code and NFPA 13 that CMS
cited are substantively the same as the earlier editions that apply in this case. Compare
NFPA 13, Table 5-6.5.1.2 (2007 edition) (reprinted in CMS Ex. 7) with NFPA 13, Table
5-6.5.1.2 (2000 edition) (reprinted as an attachment to CMS Reply). Therefore,
Petitioner was on notice of the relevant facts and the correct legal standard that CMS
applied when making its noncompliance determination. See Oak Lawn Pavilion, Inc.,
DAB No. 1638, at 12 (1997) (“Oak Lawn cannot reasonably argue that it was misled by
the reference to the incorrect subsection when the nature of the alleged violations
together with the citation to the quality of care requirement clearly notified Oak Lawn of
the deficiency.”); see also Ill. Knights Templar Home, DAB No. 2369, at 2 n.2 (2011).
Petitioner has had ample opportunity to defend itself using the correct legal standards
and, as a result, incurred no prejudice from CMS’s citation to later, but substantively
same editions of the Life Safety Code and NFPA 13. Regardless of the Life Safety Code
and NFPA 13 editions that CMS cited, Petitioner should have known the correct edition
that applied because long-term care facilities participating in the Medicare program are
“presumed to be on notice of program requirements through the applicable regulations.”
Oak Lawn, DAB No. 2369, at 12.

iv. Petitioner has not demonstrated that the dates of noncompliance CMS
cited were incorrect.

The state agency and CMS determined that Petitioner was not in substantial compliance
with the Life Safety Code beginning June 25, 2012, the date when the surveyor first
noted a deficiency with the sprinkler heads in Petitioner’s facility, and ending August 29,
2012, the date when Petitioner installed shallower light fixtures near the sprinkler heads
at issue. Petitioner bears the burden of showing that it returned to substantial compliance
earlier that the date cited. Owensboro Place & Rehab. Ctr., DAB No. 2397, at 12 (2011)
(“The Board has made it clear that the facility bears the burden of showing that it
returned to substantial compliance on a date earlier than that determined by CMS and has
rejected the idea that CMS must establish a lack of substantial compliance during each
day in which a remedy remains in effect.”).
15

Petitioner argues that the state agency’s determination as to the initial date of its
noncompliance (June 25, 2012) was improper. Petitioner claims, albeit incorrectly, that
CMS only relies on the statement of deficiencies issued after the June 2012 survey as the
singular basis for establishing Petitioner’s noncompliance beginning June 25, 2012.
Petitioner contends that the first statement of deficiencies was so inadequate that there
could be no basis for noncompliance based on the facts alleged in it. P. Reply at 2-3.
Petitioner goes on to argue that CMS cannot now attempt to remedy a poorly-worded
statement of deficiencies and rely on it as support for establishing Petitioner’s
noncompliance beginning on June 25, 2012. P. Reply at 3.

However, Petitioner misconstrues the purpose of the statement of deficiencies. The
Board has explained that the statement of deficiencies “is a notice document, and is not
designed to lay out every single detail in support of a finding that a violation has been
committed ....” Alden Town Manor Rehab. & HCC, DAB No. 2054, at 17-18 (2006).
While I agree with Petitioner that the first statement of deficiencies did not provide all of
the relevant facts to support a deficiency under Tag K062 at that time, subsequent record
development prior to hearing sufficiently did so. See id. at 18-19 (“Fairness requires that
facilities know, going into a hearing, what they are required to answer to. The statement
of deficiencies is not, however, the sole possible source of notice. Pre-hearing record
development may also provide a fair context to provide such notice.”). Also, there is no
evidence that Petitioner modified the light fixtures or sprinkler heads in any way between
June 25 and August 28, 2012. Thus, the observations of the surveyor during the August
13, 2012 revisit survey and the August 24, 2012 OPC inspection were the same as those
of the surveyor during the June 25, 2012 survey. Considering there were no
modifications to the sprinkler heads or light fixtures at issue, the later findings by the
surveyor and OPC inspector equally applied to the surveyor’s first — albeit poorly
worded — statement of deficiencies relating back to June 25, 2012. Perhaps more
importantly, Petitioner has not met its burden by providing any credible evidence
showing it was actually in substantial compliance anytime between June 25 and August
28, 2012.

Petitioner also asserts that it was previously cited in February 2012 for undertaking
building modifications without prior OPC approval and was waiting in “good faith” for
OPC to approve modifications to the light fixtures in its facility. P. Br. at 18. Petitioner
premises its position on the state agency issuing competing citations, one for the facility
not receiving permission to make a building modification, and one for the facility not
promptly correcting an issue while the request for permission to correct that issue
languished while awaiting a decision from the state agency. See P. Br. at 16-18.
However, I am unwilling to accept that the February 2012 and June 2012 citations were
contradictory or otherwise competing citations. The two citations were in separate
survey cycles, involved separate issues, and each had a significantly different scope than
the other. In the February 2012 citation, it appears that the state agency warned
Petitioner not to do something without its prior approval, but Petitioner did so anyway.

16

P. Ex. 5, at 2 (“During the previous complaint survey, on 1/5/12, the owner and previous
administrator were advised by the surveyor that the projects were preparing for
renovation needed to be submitted to OPC with a written scope of work... .”). Here, the
state agency warned Petitioner to correct something, but Petitioner did not do so until
over two months later. Therefore, I do not accept that the noncompliance determination
in February 2012, which cited Petitioner for not obtaining OPC approval prior to a
building modification project, contradicts or is in some way implicated by the June 2012
noncompliance determination.

Moreover, I find that Petitioner’s claim that it sought approval and was waiting in “good
faith” for a response to be a strained analysis of what was actually sent to OPC after the
June 2012 survey. The emails from Petitioner’s counsel to OPC show that Petitioner did
not seek permission to change the light fixtures, but rather sought clarification about
whether the cited deficiency was actually a deficiency. See P. Ex. 4. The first email
from Petitioner’s counsel to OPC stated that “we need a determination as to whether the
sprinklers/lights are proper (before we engage in any unnecessary work).” P. Ex. 4, at 3.
Thus, Petitioner did not represent to OPC that it was prepared to alter the light fixtures to
a shallower type and needed OPC’s approval. Rather, it is apparent that Petitioner
disagreed with the findings and was seeking a second opinion about the deficiency cited
on June 25, 2012. Moreover, it does not appear from the record that Petitioner sent a
“formal request” letter requesting approval to change its light fixtures. The OPC
inspector testified that if such a letter had been sent, a response would have been made
within 10 days. Tr. 103. Petitioner’s counsel may have been waiting for a response to
his email about his general disagreement with the deficiency finding, but, between the
first and revisit surveys, he was certainly not waiting in “good faith” for approval of
corrective modifications to the light fixtures.’ To the extent Petitioner requests that its
“good faith” be recognized through a reduction of the period of noncompliance, I am
without the equitable authority to do so.

In sum, the evidence establishes that Petitioner was not in substantial compliance with the
Life Safety Code, and thus with the requirement in 42 C.F.R. § 483.70(a)(1)(i), beginning
June 25, 2012 and ending August 29, 2012.

> Petitioner’s initial plan of correction, which the state agency approved, said that
Petitioner would submit plans to OPC for appropriate lighting “should it become
necessary.” P. Ex. 3. While Petitioner certainly believed otherwise, it was necessary to
change the light fixtures after the first survey, and Petitioner cannot now excuse its
noncompliance during that time by relying on its incorrect interpretation of the situation.
Moreover, the state agency’s approval of Petitioner’s plan of correction is not sufficient
to establish substantial compliance and does not warrant a modification to the dates of
noncompliance cited. See Sunshine Haven Lordsburg, DAB No. 2456, at 18 (2012).
17

v. There has been no showing that the surveyor was biased against
Petitioner.

Petitioner argues that the surveyor’s credibility has been called into question because he
was aware of a state investigation into potential harassment and bias against Petitioner by
the state agency’s Fort Myers Office. P. Reply at 4-5; P. Ex.7. The investigation did not
focus on the surveyor or any of his conduct but rather a co-worker and friend of his. Tr.
36. The surveyor’s knowledge of an investigation, which found the allegations against
the surveyor’s co-worker were unsubstantiated, does not reasonably demonstrate that the
surveyor was in some way biased against Petitioner. See P. Ex. 7, at 4. This case
involves the spatial relationship of light fixtures and sprinkler heads, a strictly objective
determination, so any bias, even if it existed, would not have caused a different outcome
in this case. The surveyor would have been derelict in his duties if he had observed the
light fixtures obstructing the sprinkler heads and not cited it as a deficiency.

One thrust of Petitioner’s argument is that OPC did not timely respond to Petitioner when
Petitioner was questioning the surveyor’s deficiency finding, and a substantiated portion
of the earlier investigation into the Fort Myers Office was about the unresponsiveness of
that office’s administrator to inquiries by Petitioner. P. Br. at 16-18; P. Reply at 5.
However, whether OPC responded timely, or at all, to Petitioner is not relevant to
whether the light fixtures obstructed sprinkler heads in Petitioner’s facility. The evidence
demonstrates that they did, and Petitioner’s allegations do not detract from that
deficiency.

3. A $200 per day civil money penalty from June 25, 2012 to August 28, 2012 is
reasonable.

CMS must consider several factors when determining the amount of a CMP, which an
administrative law judge considers de novo when evaluating the reasonableness of the
CMP that CMS imposed: (1) the facility’s history of noncompliance; (2) the facility’s
financial condition, i.e., its ability to pay the CMP; (3) the severity and scope of the
noncompliance; (4) the “relationship of the one deficiency to other deficiencies resulting
in noncompliance;” (5) the facility’s prior history of noncompliance; and (6) the facility’s
degree of culpability, which includes neglect, indifference, or disregard for resident care,
comfort or safety. 42 C.F.R. §§ 488.438(f), 488.404(b), (c).

A CMP that is imposed against a facility on a per day basis will fall into one of two
ranges of penalties. 42 C.F.R. §§ 488.408; 488.438. The upper range of a CMP, $3,050
per day to $10,000 per day, is reserved for deficiencies that pose immediate jeopardy to
the health and safety of a facility’s residents and, in some circumstances, for repeated
deficiencies. 42 C.F.R. § 488.438(a)(1)(i); 488.438(d)(2). The lower range of CMP,
$50 to $3,000 per day, is reserved for deficiencies that do not pose immediate jeopardy,
but either cause actual harm to residents, or cause no actual harm but have the potential
18

for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii). In assessing the
reasonableness of a CMP amount, an administrative law judge looks at the per day
amount, rather than the total accrual. Kenton Healthcare, LLC, DAB No. 2186, at 28
(2008). The regulations leave the decision regarding the choice of remedy to CMS and
the amount of the remedy to CMS and the ALJ, requiring only that the regulatory factors
at 42 C.F.R. §§ 488.438(f) and 488.404 be considered when determining the amount of a
CMP within a particular range. 42 C.F.R. §§ 488.408; 488.408(g)(2); 498.3(d)(11); see
also 42 C.F.R. § 488.438(e)(2); Alexandria Place, DAB No. 2245, at 27 (2009); Kenton
Healthcare, LLC, DAB No. 2186, at 28-29.

Unless a facility contends that a particular regulatory factor does not support the CMP
amount that CMS imposed, the ALJ must sustain it. Coguina Ctr., DAB No. 1860, at 32
(2002). The $200 per day CMP that CMS imposed in this case is in very low range
($50-$3000) for noncompliance that does not pose immediate jeopardy.

i. The duration of the CMP is reasonable.

CMS may impose an enforcement remedy against a facility for as long as the facility is
not in substantial compliance with participation requirements. 42 C.F.R. § 488.430(a).
Petitioner bears the burden of persuasion regarding the duration of noncompliance.
Petitioner has not offered any evidence that the period of noncompliance was for a time
other than beginning on June 25, 2012 and ending on August 29, 2012. Accordingly, the
duration of the CMP is reasonable.

ii. The amount of the CMP is reasonable.

CMS did not offer evidence of Petitioner’s history of noncompliance. Petitioner did not
offer any evidence regarding its financial condition. The severity of Petitioner’s
noncompliance is moderate because the obstructions here were by fractions of an inch in
some instances, and the overall effect on the sprinkler heads’ spray based on such a
small obstruction would likely be small as well. The low per day CMP imposed here
reflects that Petitioner’s noncompliance, while severe enough to warrant a slight increase
from the minimum CMP level, is not so severe to support a substantial increase to the
per day CMP.

With regard to culpability, Petitioner was responsible for its continued noncompliance,
especially after the first and revisit surveys determined that light fixtures were obstructing
sprinkler heads in Petitioner’s facility. Petitioner elected to challenge the finding informally
rather than fix it, and only after a separate inspector reached the same result as the surveyor
did Petitioner finally take action to correct the life safety measure. Accordingly, I find that
Petitioner was culpable for its ongoing noncompliance, and this culpability supports a small
increase to a per day CMP.
19

Petitioner offers no direct challenge to the amount of the CMP. Indeed, Petitioner tacitly
concedes that a $200 per day CMP is reasonable, and asks that such a CMP be imposed,
albeit for a shorter duration, if a noncompliance finding is sustained. See P. Br. at 18. In
light of all of the factors discussed, the very low $200 per day CMP from June 25, 2012
through August 28, 2012 (65 days) is reasonable in amount and duration.

V. Conclusion

For all of the reasons stated above, I conclude that Petitioner was not in substantial
compliance with Medicare participation requirements for the period cited and the CMP

imposed is reasonable.

/s/
Joseph Grow
Administrative Law Judge

